Citation Nr: 1628993	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-05 306A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a vestibular disability.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Whether the Veteran's son (P.M.) is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.
WITNESSES AT HEARINGS ON APPEAL

Veteran [and his wife, at the July 2013 hearing only]


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010, August 2010, and January 2011 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Chicago, Illinois RO.

In July 2013, a Travel Board hearing addressing all of the current issues was held before one of the undersigned Veterans Law Judges (J.E.M.); a transcript is in the record.  In January 2015, the case was remanded for the Veteran to be scheduled for another Travel Board hearing, which he had requested so that he could record the hearing with his own equipment [after being erroneously advised by the VA Chicago Office of Regional Counsel in June 2013 that he could not record the July 2013 hearing with his own equipment].  In April 2015, a Travel Board hearing addressing all of the current issues was held before another of the undersigned Veterans Law Judges (G.R.S.); a transcript is in the record.  Because all Judges who have held a hearing on an issue must participate in a decision on that issue, this case has been assigned to a panel of the three undersigned Veterans Law Judges.  [At the April 2015 hearing, the Veteran waived his right to have a hearing before a third judge.]

[The Board notes that all other procedural matters that have been raised by the Veteran (including whether he may subpoena a witness to testify at a Board hearing, whether his expenses to travel to a hearing would be reimbursed, and whether he is entitled to a pre-hearing conference before a Veterans Law Judge) are not at issue before the Board.  In March 2014, the Board issued an Interlocutory Order denying the Veteran's April 2013 motion to subpoena a particular witness (J.K.) to testify at a Board hearing.  In April 2014, the United States Court of Appeals for Veterans Claims (Court) issued an Order which: (1) granted the Veteran's motion for reconsideration of his January 2014 petition for extraordinary relief in the nature of a writ of mandamus (which had requested corrective actions regarding his case), and (2) dismissed his January 2014 petition (finding that all of the desired relief within the scope of the Court's mandamus power had been obtained).  In its January 2015 remand, the Board notified the Veteran of the provisions of 38 C.F.R. § 20.712, which explicitly state that "[n]o expenses incurred by an appellant, representative, or witness incident to attendance at a hearing may be paid by the Government."  At his April 2015 hearing, the Veteran was notified by the presiding Veterans Law Judge that the Board does not conduct pre-hearing conferences, other than to determine the issues on appeal prior to going on the record.]

The issues of service connection for a cervical spine disability, service connection for a vestibular disability, service connection for bilateral hearing loss, an increased rating for CAD, a TDIU rating, and whether the Veteran's son (P.M.) is entitled to recognition as a "helpless child" of the Veteran are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have (or to ever have had) type 2 diabetes mellitus.

2.  A lumbar spine disability was not manifested in service, and the preponderance of the evidence weighs against a finding that the Veteran's current lumbar spine disability began in service, that lumbar arthritis was manifested to a compensable degree in the first postservice year, or that his lumbar spine disability is otherwise medically related to his service.
CONCLUSIONS OF LAW

1.  Service connection for type 2 diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

VA's duty to notify was satisfied by letters in April 2010 and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the hearings before the undersigned, the Veteran was advised of the criteria for establishing service connection for type 2 diabetes mellitus and for a lumbar spine disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records (STRs) and available pertinent postservice treatment records have been secured.  [While he has alleged that he sought treatment for his lumbar spine during the first year after his service discharge, he has informed VA that these records are no longer available, and VA's attempts to secure such records were unsuccessful.]  The Board finds that a medical opinion regarding the etiology of the claimed diabetes and/or lumbar spine disability is not necessary; absent any competent evidence of a diagnosis of type 2 diabetes mellitus or any competent evidence suggesting a link between a current lumbar spine disability and his service, a medical nexus opinion is not necessary, as even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  All of the relevant development requested by the Board's January 2015 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for type 2 diabetes mellitus and for a lumbar spine disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (to include diabetes mellitus and arthritis) may be service connected on a presumptive basis if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for the aforementioned diseases).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as diabetes mellitus, arthritis, or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptomatology.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.



Service Connection for Type 2 Diabetes Mellitus

The law provides that, if a Veteran was exposed to an herbicide agent during service, certain diseases (listed in 38 C.F.R. § 3.309(e), including type 2 diabetes mellitus) shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

According to the American Diabetes Association, diabetes mellitus may be diagnosed based upon the manifestation of any of the following three criteria: (1) classic symptoms of diabetes (including polyuria, polydipsia, and unexplained weight loss) plus casual (at any time of day without regard to time since last meal) plasma glucose concentration = 200 mg/dL; OR (2) fasting (no cleric intake for at least eight hours) plasma glucose (FPG) = 126 mg/dL; OR (3) 2-h postload glucose = 200 mg/dL during an oral glucose tolerance test (OGTT).  American Diabetes Association, Position Statement, Diagnosis and Classification of Diabetes Mellitus, Diabetes Care 29: S43-S48, 2006.  The satisfaction of any one of the above criteria indicates a provisional diagnosis of diabetes; however, in the absence of unequivocal hyperglycemia, this diagnosis must still be confirmed by repeat testing on a subsequent day using any one of the three testing methods outlined above.  Id.

The Veteran contends that his blood sugar levels are currently at a "pre-diabetic" level and that this condition should qualify him for service connection for type II diabetes mellitus, in light of his exposure to herbicides in Vietnam.  His service personnel records confirm that he served in the Republic of Vietnam, and therefore his exposure to herbicides in service is conceded.

The Veteran's STRs do not note any complaints, findings, diagnosis, or treatment of type 2 diabetes mellitus, and his blood sugar was normal on August 1968 service separation examination.

Following service, private treatment records beginning in October 2007 have documented elevated levels of glucose (ranging from 100 to 114 mg/dL).  However, there is no evidence to show that he has at any time received a diagnosis of (type 2) diabetes mellitus, in accordance with the criteria outlined above.  At the July 2013 and April 2015 Board hearings, he testified that he wanted to establish service connection for "pre-diabetic" glucose levels so that he could receive VA treatment.

The evidence shows that at any time (to include the entire period while the instant claim has been pending) the Veteran has received a diagnosis of type 2 diabetes mellitus.  In the absence of competent evidence of a current diagnosis of type 2 diabetes mellitus (the disability for which service connection is sought), he has not presented a valid claim for service connection for such disability [the Board observes that elevated glucose levels of themselves are findings on laboratory studies, and do not reflect the existence of an underlying disability].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.

Service Connection for a Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability began during his military service.  Specifically, he alleges that he injured his back in service (by diving into ditches, ravines, trenches, and shelters) and that he initially sought treatment for his lumbar spine during the first year after his service discharge.

The Veteran's STRs do not note any complaints, findings, diagnoses, or treatment of a lumbar spine disability, and his spine was normal on August 1968 service separation examination.  His DD Form 214 does not reflect that he received any awards that connote he participated in combat.

While the Veteran has alleged that he sought treatment for his lumbar spine during the first year after his service discharge, he has informed VA that these records are no longer available (and, as noted above, VA's attempts to secure such records were unsuccessful).  The earliest available first postservice medical evidence of record pertaining to the Veteran's lumbar spine consists of a June 1985 private treatment record, which notes that his L4-5 and L5-S1 discs were protruded.  A January 1991 private treatment record notes his report of low back pain after a December 1990 accident (when he was hit by a car as a pedestrian).  An April 2001 VA treatment record notes his report of back pain since a fall in 1986.  After the Veteran filed his claim of service connection for a lumbar spine disability in March 2010, private treatment records have documented his ongoing treatment for lumbar spine arthritis.  In a March 2010 statement, the Veteran's wife relates that the Veteran (whom she married in August 1966) received treatment for low back arthritis in the first year following his discharge from service.  At the July 2013 and April 2015Board  hearings, the Veteran testified that he injured his back in service by diving into ditches, ravines, trenches, and shelters, and he reiterated his report that he sought low back treatment in the first post-service year (and that records of such treatment are no longer available).

The evidence shows that, during the period of the current claim, the Veteran has been treated for arthritis in his lumbar spine.  His STRs are silent for any complaints, findings, diagnoses, or treatment of this disability (or any other lumbar spine disability) in service.  As noted above, although he and his wife have both alleged that he sought treatment for his lumbar spine in the year after his service discharge, these treatment records are no longer available.  [The Board also notes that the Veteran did not file a claim of service connection for any lumbar spine disability until he filed the current claim in March 2010.]  In addition, he has not alleged that he has had lumbar spine symptoms which have continuously persisted from the time of his military service to the present day.  The first evidence of record documenting a diagnosis of a lumbar spine disability is in a June 1985 private treatment report, nearly 17 years after his discharge from service, and such report does not indicate the protruded L4-5 and L5-S1 discs were incurred in, or are otherwise related to, his service.

Furthermore, there is no competent evidence in the record to suggest that the Veteran's lumbar spine disability (diagnosed as arthritis) is (or may be, so as to trigger the duty to secure a medical opinion in this matter) related to his service.  The Board notes the Veteran's report of a treatment provider purportedly diagnosing arthritis in the first postservice year, but notes further that his treatment and examination records do not include any provider's opinion relating his lumbar spine disability to an incident in military service or to a diagnosis that may have been rendered in the initial year following his service discharge.  His report of what a treatment provider purportedly told him is not competent and probative medical evidence.  While the Veteran is competent to describe any discernible disease symptoms without any specialized knowledge or training (see Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), his own opinions regarding the diagnosis or etiology of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of a lumbar spine disability (such as arthritis) and the etiology of such disability are medical questions beyond the scope of common knowledge or lay observation.  See Jandreau, 492 F. 3d at 1372.  Consequently, service connection for a lumbar spine disability is not warranted.  See 38 C.F.R. § 3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for a lumbar spine disability is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the issues of service connection for a cervical spine disability, service connection for a vestibular disability, service connection for bilateral hearing loss, an increased rating for CAD, a TDIU rating, and whether the Veteran's son (P.M.) is entitled to recognition as a "helpless child" of the Veteran.

Service Connection for a Cervical Spine Disability

The Veteran contends that his current cervical spine disability began during his military service.  Specifically, he alleges that he injured his neck in service (by diving into ditches, ravines, trenches, and shelters) and that he initially sought treatment for his cervical spine during the first year after his service discharge.

The Veteran's STRs do not note any complaints, findings, diagnoses, or treatment of a cervical spine disability, and his neck was normal at his August 1968 service separation examination.

While the Veteran has alleged that he sought treatment for his cervical spine during the first year after his service discharge, he has informed VA that these records are no longer available (and VA's attempts to secure such records were unsuccessful).  As such, the first post-service medical evidence of record pertaining to the Veteran's cervical spine consists of a December 1990 private treatment record, which notes he had cervical spine advanced disc and joint degeneration with disc space loss at C5-6 and C6-7.

On his March 2011 VA Form 9, as well as in a February 2012 private treatment record, it was noted that the Veteran underwent cervical fusion surgery in January 2011.  Treatment reports of this January 2011 cervical spine surgery are not currently in the record and must be secured (as they may contain information regarding the etiology of the cervical spine disability).

Service Connection for a Vestibular Disability

The Veteran contends that he has had a vestibular disability ever since he was involved in a March 2007 motor vehicle accident.  He alleges that, due to the arthritis in his cervical spine, he cannot perform the physical maneuvers (i.e., rapid head movements) that have purportedly proven to be effective in treating such a vestibular disability.

In light of the above, the claim of service connection for a vestibular disability is inextricably intertwined with the cervical spine disability service connection claim being remanded, and appellate consideration of the vestibular disability claim must be deferred pending resolution of the cervical spine disability claim that is remanded.

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is the result of exposure to noise during his military service (with gradual onset since service) and/or was caused or has been aggravated by his service-connected CAD.

The Veteran's STRs do not note any complaints, findings, diagnosis, or treatment of a bilateral hearing loss disability.  A hearing loss disability (as defined in 38 C.F.R. § 3.385) is shown on an January 1966 service entrance examination audiogram; on his August 1968 service separation examination audiogram, all puretone threshold levels at each frequency were shown to have decreased.  His DD Form 214 does not reflect that he received any awards that connote that he engaged in combat, but does show that he received an Expert Marksman Badge with M-14 Rifle; therefore it may reasonably be conceded that that he was exposed to loud noises during his military service.

The first postservice medical evidence of record pertaining to the Veteran's hearing consists of a November 2000 VA treatment record, which notes that he had an earache months prior with decreased hearing since, and a 25% hearing loss was noted bilaterally.  A subsequent VA audiology examination (in January 2001) and private audiology examinations (in April 2002, April 2007, and August 2007) found that he had bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  On May 2010 VA audiology examination, the examiner opined that the Veteran's STRs "indicate normal hearing at separation; therefore, [V]eteran's present hearing loss is not a result of the service"; however, this opinion did not take into account his exposure to noise in service and is therefore inadequate for rating purposes  In an April 2011 statement, a private otolaryngologist noted that the Veteran had "a history of repetitive explosive noise exposure while in combat in Vietnam.  A noise exposure, especially of that magnitude, could be a cause of either immediate or delayed sensorineural hearing loss".  That opinion is both stated in speculative terms and predicated on an inaccurate factual premise (as the Veteran is not shown to have served in combat); therefore, it too is inadequate for rating purposes.

In addition, the Veteran has submitted Internet treatise information (dated in September 2011) which suggests a link between heart health and hearing loss, with one article noting that "inadequate blood flow and trauma to the blood vessels of the inner ear can contribute to hearing loss."

At his July 2013 and April 2015 hearings, the Veteran testified that in August 1967 he was treated for crusted blood and inflammation in his right ear, and saw a doctor immediately after his service discharge (but that those records are no longer available).  He also testified at both hearings that he had submitted treatise evidence demonstrating a possible correlation between his CAD and his bilateral hearing loss.  In addition, at his July 2013 hearing, his wife testified that he has had chronic earaches since service.  Finally, at his April 2015 hearing, he testified that he was not subjected to noise trauma in his postservice employment.

In light of the above, a new audiology examination to secure medical opinions which address, with adequate rationale, any relationship between the Veteran's bilateral hearing loss and his military service (to include his conceded exposure to noise therein) and his service-connected CAD, is necessary.

Rating for CAD

In a January 2011 statement, the Veteran asserted that his private cardiologist had ordered a stress imaging test which was conducted in November 2010.  The report of this November 2010 cardiac stress imaging test is not in the record, is apparently considered by the Veteran to be relevant, and must be secured.

In addition, on his December 2011 VA Form 9, the Veteran asserted that his cardiac symptoms (of dizziness, imbalance, fatigue, angina, shortness of breath, and nausea) presented an exceptional disability picture which should be afforded extraschedular consideration.  At his July 2013 and April 2015 hearings, he testified that the dizziness from his CAD had caused him to be unable to work (as he could no longer use tools, climb ladders, etc.).  In light of this alleged worsening of his CAD symptoms since he was last afforded a VA examination for his CAD (in October 2010), a contemporaneous examination to assess the disability is necessary.

TDIU Rating

The Veteran contends that he cannot secure or retain substantially gainful employment due to his service-connected prostate cancer residuals (urinary incontinence), his service-connected CAD, his nonservice-connected lumbar spine arthritis, and his [currently nonservice-connected] cervical spine arthritis and vestibular disability.

To date the Veteran has established service-connection for three disabilities: (1) residuals of prostate cancer, status post radical prostatectomy (rated 60 percent); (2) CAD (rated 10 percent); and (3) erectile dysfunction associated with residuals of prostate cancer (rated 0 percent); his combined rating is currently 60 percent.  As such, he meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  The record reflects that he previously worked as a VA outreach counselor, loan specialist, and property manager until he stopped working full-time in June 2007, and that his highest educational attainment is four years of college.

In a March 2008 private treatment record, a private provider advised the Veteran that, unless therapy could improve his vestibular symptoms, "you cannot return to substantial gainful employment at this time."  A June 2008 statement from the Veteran's private physician notes that the Veteran's vestibular symptoms had made him completely disabled, and that he "absolutely should not drive or operate heavy machinery and in fact has had significant falls even in normal ambulation so I would not recommend even relatively sedentary work because of his risk for further injury."

On February 2010 VA genitourinary examination, the VA examiner opined that the Veteran's prostate cancer residuals did not affect his occupation.

At the July 2013 and April 2015 Board hearings, the Veteran testified that he could not work due to his service-connected prostate cancer residuals (due to having to change pads frequently or else he would smell of urine and develop rashes), his service-connected CAD (as the dizziness from such disability caused him to no longer be able to use tools, climb ladders, etc.), and his [currently nonservice-connected] vestibular disability (as the dizziness and imbalance from such disability caused him to not be able to perform even sedentary work).

In light of the alleged worsening of his prostate cancer residual symptoms since he was last afforded a VA examination for such residuals (in February 2010), a contemporaneous examination to assess the disability is necessary.  Thereafter, appellate consideration of the TDIU rating claim should be deferred pending resolution of the other [inextricably intertwined service connection] claims being remanded.

"Helpless Child" Recognition for the Veteran's Son (P.M.)

The Veteran seeks recognition of his son, P.M., as a "child" as defined under 38 U.S.C.A. § 101(4)(A)(ii), on the basis that P.M. became permanently incapable of self-support before attaining the age of 18 years.  See 38 C.F.R. § 3.356.

For purposes of determining eligibility as a claimant under Title 38, a "child" is an unmarried person who is a legitimate child of the Veteran who must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.  [Because P.M. is a legitimate child of the Veteran, the Board need not address the other types of children noted in 38 C.F.R. § 3.57(a)(1); the requirement of being a member of the Veteran's household only applies to a situation involving a stepchild, which is not the case here.]

P.M. was born in November 1974 and attained the age of 18 in November 1992.  A February 1980 private occupational therapy/physical therapy screening of P.M. when he was 5 years old revealed deficits which were noted to potentially interfere with fine and gross motor skills, reading skills and academics, motor planning abilities, and form and space perception; it was recommended that "[a] program of occupational therapy with emphasis on sensory integrative may be beneficial in remediating deficits in the above areas."  In April 1993, after P.M. had reached the age of 18, he was convicted of murder with intent to kill and injure and was sentenced to life in prison, with no opportunity for parole.

In a November 1996 statement, P.M.'s private treatment provider noted that P.M. had been diagnosed as autistic and that this was "a continuing diagnosis since infancy.  Although this neurological impairment may be lessened to a certain extent, there is no known cure and will in all likelihood continue for the balance of his natural life.  In light of the current circumstances, it is my opinion that [P.M.] is incapable of self support."  The Board notes that this November 1996 opinion did not specifically address P.M.'s condition at the time of his 18th birthday.  February 2010 statements from P.M.'s mother, older sister, and childhood special education teacher all recalled P.M.'s behavior as a child, his autism symptoms and therapy over the years as a child, and his school grades (which were noted to be high).  In a February 2010 statement, the Veteran noted that P.M. had never been employed other than performing minor chores around the home for an allowance.  On March 2011 private evaluation of P.M., the examining provider (a clinical psychologist) opined as follows: "At this point in his life, [P.M.] is not able to function independently as a result of his disability"; the Board notes that this March 2011 opinion did not specifically address P.M.'s condition at the time of his 18th birthday.

On remand, all available records pertaining to P.M.'s autism therapy as a child, as well as all available educational records and school transcripts for P.M., should be secured, to specifically include all such records documenting his symptoms and disability picture at the time of his 18th birthday.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his cervical spine disability, vestibular disability, bilateral hearing loss, CAD, and/or prostate cancer residuals, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include all records pertaining to his cardiac stress imaging test in November 2010 and his cervical spine fusion surgery in January 2011.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.

2.  After securing any necessary release(s), the AOJ should secure for the record complete copies of all available records pertaining to P.M.'s autism therapy as a child, as well as all available educational records and school transcripts for P.M., to specifically include all such records documenting his symptoms and disability picture at the time of his 18th birthday.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.

3.  The AOJ should arrange for an audiology examination of the Veteran to ascertain the nature and likely etiology of his bilateral hearing loss.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:
(a) Please identify the most likely etiology for the Veteran's bilateral hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (to include as a result of his conceded noise exposure therein)?  The examiner should specifically consider and address the Veteran's allegations of continuity of symptomatology since his conceded noise exposure in service.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's bilateral hearing loss was caused or aggravated (the opinion must address aggravation) by his service-connected CAD?  The examiner should specifically consider and address the Internet treatise info submitted by the Veteran (which suggested a link between heart health and hearing loss).

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions (and address and reconcile the conflicting opinions of record), as appropriate.

4.  The AOJ should arrange for a cardiac examination of the Veteran to ascertain the severity of his service-connected CAD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating cardiac disorders (including 38 C.F.R. § 4.104, Codes 7005 and 7006).  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's CAD (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact that the CAD disability has on the Veteran's occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

5.  The AOJ should arrange for a genitourinary examination of the Veteran to ascertain the severity of his service-connected prostate cancer residuals.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating urinary dysfunction (including 38 C.F.R. § 4.115a).  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's prostate cancer residuals (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Please specifically comment on the overall impact that the prostate cancer residuals have on the Veteran's occupational and daily activity functioning.

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

6.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims of service connection for a cervical spine disability, service connection for a vestibular disability (following adjudication of the cervical spine disability claim), service connection for bilateral hearing loss, an increased rating for CAD, and whether the Veteran's son (P.M.) is entitled to recognition as a "helpless child" of the Veteran, followed by readjudication of the TDIU claim (after any further development indicated and in light of the determinations made on the other service connection and increased rating claims).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran  opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	GEORGE R. SENYK	JACQUELINE E. MONROE
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
KEITH W. ALLEN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


